DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 7/12/2022.
Election/Restrictions
Claims 3, 9-10, 14-20 and 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/9/2021.

Response to Arguments
Applicant argues that Example 2.2, the only emulsion in Sirichandra comprises 5% glycerin and 5% propylene glycol and does not comprise a UV screening agents, thus it differs from the instant invention.
This is not persuasive as the teachings of Sirichandra are not limited to the working examples.  As discussed below, Sirichandra contemplates the addition of UV protective/screening agents, thus their use in the composition is prima facie obvious and Sirichandra also contemplates the use of less than 3% glycol and polyol (see modified rejection below which addresses this new limitation).
Applicant remarks that the instant specification, specifically table 1, shows the unexpected different in Composition 1 compared to Composition A (non-inventive).
This is not persuasive as the instant claims are not commensurate in scope with the data provided.  The single test of a composition comprising 0% glycerin compared to 5% glycerin is not sufficient when the claims recites “less than 3 % glycol and polyols” as there is no evidence that a composition comprising 2.99% of glycols and polyol would perform the same as a composition comprising 0% glycerin.  In fact, 2.99% is closer to 5%, thus it’s reasonable to conclude that 2.99% would perform more like 5% than 0%.  The single data point provided by applicant is not sufficient to ascertain a trend showing the entire claimed scope to work in the same manner.  Furthermore, it is noted that the working examples use the monosalt of arginine, however, outside of claim 5, the instant claims do not actually require the formation of a monosalt, they only require the composition to be capable of forming the monosalt.
Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirichandra (WO 2015/067784, pub. date: 5/14/2015) and Tournilhac (US 2003/0039671), as evidenced by PubChem (Arginine and Spiculisporic Acid).  Sirichandra is cited on the 8/14/2018 IDS.
Sirichandra discloses a cosmetic composition comprising, in a physiologically acceptable medium, an aqueous phase, spiculisporic acid and/or one of its salts, and at least one ester of fatty acid and optionally polyoxyalkylenated (poly)glycerol (Abs). 
	Regarding claims 1-2 and 5: Sirichandra teaches the composition to further comprise an organic or mineral base, suitable and preferred bases include arginine and potassium hydroxide.  Sirichandra also teaches that mono-, di- and tri- salt forms can be formed when using potassium hydroxide.  While the art doesn’t teach arginine to be capable of forming a monosalt of spiculisporic acid, both arginine and potassium hydroxide are taught by the art to be functionally equivalent bases, therefore, it would have been prima facie obvious to form a monosalt using arginine with a reasonable expectation of success.  
Regarding claim 4, while the art doesn’t teach the amounts of base needed to form the monosalt, as the prior art makes obvious the formation of a monosalt, the base would have to be necessarily used in the amounts which would form said monosalt. Furthermore, the prior art makes obvious the elected species of salt which is taught by the claims to possess this property and a compound and its properties are inseparable (Working example 2, claim 9 and pg. 4). 
	Regarding claim 1: Sirichandra teaches the spiculisporic acid to be used in amounts ranging from 0.1-15% , preferably 1-8%, which overlaps with the claimed ranges recited by the instant claim.
Regarding claim 4: Sirichandra does not disclose the exact concentration ranges in which the base is used, however, Sirichandra teaches the composition to have a pH ranging from 5-6.5 and the working examples show the base to be added qsp to achieve desired pH, such as 5 or 6.  Furthermore, Sirichandra teaches the base and the spiculisporic acid to have a molar ratio between 1.1 and 2.  Assuming the composition comprise 100g total, the spiculisporic acid is taught to be present in amounts ranging from 1-8%, equivalent to 1-8g. As calculated the spiculisporic acid is present in .003-.024moles (Mw = 328.4g/mol; 1g*(1mol/328.4g)=.003mol and 8g*(1mol/328.4g)=.024mol), thus the moles of arginine present can be calculated to be .0033-.048moles (1.1 and 2 times to moles of spiculisporic acid).  The .0033-.05 moles arginine can be calculated to be equivalent to .57g-8.36g (i.e. .57-8.36% which overlaps with the claimed ratio) (Mw=174.2g/mol; .0033mol*(174.2g/1mol) = .57g; .048mol*(174.2g/1mol)=8.36g) arginine.  Furthermore, in view of the teachings of Sirichandra, it is clear that the amount of base used is a result effect variable and it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts of base used to achieve the desired pH while also maintaining the desired molar ratio of arginine to spiculisporic acid.
Regarding claim 1 and 6: Sirichandra teaches the composition to comprise a fatty phase which can comprise silicone or hydrocarbon oils, reading on oil phase of instant claim 1.  The fatty phase is taught to be present in amounts ranging from 0.1-60%, which overlaps with the claimed “at least 1%” and “at least 5%” (pg. 9 and 11).
Regarding claims 7-8: Sirichandra teaches the addition of xanthan gum.
Regarding the presence of a UV screening agent, Sirichandra teaches that the composition can comprise any additive normally used in the field of cosmetics, such as UV protective agents, therefore it would have been prima facie obvious to add a UV protective agents into the cosmetic with a reasonable expectation of success as these are specifically contemplated to be suitable for use and would yield no more than one would expect from such as arrangement.
Claim 1 recites “less than 3% of glycol(s) and polyol(s)”, Sirichandra teaches the composition to comprise as a main component an ester of a fatty acid and a polyglycerol, a preferred ester being glyceryl caprylate (Sirichandra – claim 7) which is used in amounts ranging from 0.1-20% (Sirichandra – claim 12), which overlaps with less than 3% glycols, and teaches the aqueous phase of the composition to comprise water and/or hydrophilic solvents such as polyols.  In view of these teachings it would have been prima facie obvious to just use water in the aqueous phase of the composition as polyols are an alternative embodiment and therefore are not required for use, this reads on the limitations of the instant claims as the composition is free of polyols.    It is noted that claim 21 recites “free of glycols and/or polyol(s)” and due to the use of “and/or”, the composition can be free of both glycols and polyols, or be free of one of glycol or polyols.  As discussed above, the composition is free of polyols.
Sirichandra teaches the composition to form an emulsion, thus clearly contemplating emulsion compositions, but does not teach the type of emulsion to be O/W (working example 2.2).
Tournilhac discusses cosmetic compositions and teaches that the composition can be formulated as an O/W or W/O emulsion and it can contain a surfactant or mixture of surfactants, especially a surfactants whose HLB value allows the production of a W/O or O/W emulsion. Tournilhac goes on to discuss examples of surfactants which can be used to obtain a W/O emulsion and those which can be used to obtain a O/W emulsion [0072-0074].
In view of these teachings it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the emulsion of Sirichandra to be an O/W emulsion using a surfactant or mixture of surfactants having the proper HLB value, as the selection between W/O and O/W is simply a matter of design choice and a skilled artisan would know which surfactants would allow for the production of an O/W emulsion.  One of skill in the art would have a reasonable expectation of success as both Sirichandra and Tournilhac teaches cosmetic compositions in the form of emulsions and the formation of an O/W emulsion would be expected to yield no more than one would expect from such as arrangement.

Claims 1-2, 4-8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirichandra (WO 2015/067784, pub. date: 5/14/2015) and Tournilhac (US 2003/0039671), as applied to claims 1-2, 4-8 and 21 above, and further in view of Yoneda (US 2008/0311234), as evidenced by PubChem (Arginine and Spiculisporic Acid).
As discussed above, the prior art reference make obvious the limitations of claims 1-2, 4-8 and 21, however they do not teach the UV Protective agent to be ethylhexyl methoxycinnamate as elected.
Yoneda discloses O/W emulsified cosmetic compositions (Abs).  Yoneda teaches 2-ethylhexyl para-methoxycinnmate to be a suitable UV ray absorbers [0047].  Yoneda also teaches the inclusion of natural surfactants such as spiculisporic acid [0046].
In view of these teachings it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teaches 2-ethylhexyl para-methoxycinnmate as the UV protective agent in the composition of Sirichandra as Yoneda teaches this to be known UV absorber for use in cosmetics and its prima faice obvious to purpose the known options within the technical grasp of the skilled artisan to achieve the predicable result of formulating a cosmetic with a UV absorber.  One of skill in the art would have a reasonable expectation of success as both Sirichandra teach emulsified cosmetic composition which can comprise UV absorbers and spiculisporic acid.
New Rejections
Claim Rejections - 35 USC § 103
Claim(s) 1-2, 4-6, 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrisse (WO 2015/067785, pub. date: 5/14/2015) and Tournilhac (US 2003/0039671). Terrisse is cited on the 8/14/2018 IDS.
Terrisse discloses a cosmetic composition comprising, in a physiologically acceptable medium, an aqueous phase, spiculisporic acid and/or its salts, at least one sulfate and/or sulfonate surfactant and at least one organic base (Abs). Terrisse teaches that the salification of the spiculisporic acid (S-acid) with an organic base gives the possibility of associating S-acid with sulfate and sulfonate surfactants under conditions compatible with cosmetic products and unfavorable temperature (Pg. 21).  Suitable bases for used include potassium hydroxide and arginine and (working examples).  Terrisse teaches that 3 salts of S-acid can be formed, the monosalt, disalt and trisalt (Pg. 1).
The S-acid is taught to be used in amounts ranging from 0.1-15% (pg. 8).
Regarding claim 4: The base, arginine, is taught to be used in amounts ranging from 2.33-4.24% in the working examples.
Regarding claims 1 and 5 and the formation of a monosalt, Terrissi teaches that a monosalt is a suitable salt form of Sp-acid. The working examples 11-12 teach formulations comprising 2.65% arginine  and 4% Sp-acid, this results in a ratio of base to Sp-acid of 1.25 (moles of base: 2.65g*(1mol/174.2g)= .015; moles of Sp-acid: 4g*(1mol/328.4)=.012); moles of base/moles of Sp-acid = .015/.012 = 1.25).  Working examples 1 and 2 in the instant specification (Table 1) show compositions comprising a) 5% Sp-acid and 2.9% arginine and b) 1% sp-acid and 0.6% arginine, these can be calculated to have a ratio of moles of base to moles of Sp-acid of 1.33 and 1.13 respectively and these are taught to form the mono-arginine salt of Sp-acid. Therefore, while Terrisse  does not specifically teach the formation of a monosalt of arginine, as the arginine and Sp-acid are present in molar ratios that are very close and overlap with the molar ratio of the working examples, the compositions 11-12 of Terrisse  are expected to form a monosalt absent evidence to the contrary.
Terrisse teaches that the composition can comprise 2-8% of polyols which include glycerin.  Terrisse  also teaches the aqueous phase of the composition to comprise water and/or hydrophilic solvents such as polyols.  In view of these teachings it would have been prima facie obvious to just use water in the aqueous phase of the composition as polyols are an alternative embodiment and therefore are not required for use, this reads on the limitations of the instant claims as the composition is free of polyols and glycols.  Terrisse also teaches the optional use of polyol esters as a type of hydrocarbon oil suitable for use, therefore, it would have been prima facie obvious to just use any of the other taught oils with a reasonable expectation of success as the different options are all taught to be suitable for use and neither is specifically required to be present.
Regarding claim 25: Terrisse also teaches the optional use of esters and ethers of fatty acids as hydrocarbon oils and it would have been prima facie obvious to just use any of the pother taught oils with a reasonable expectation of success as the different options are all taught to be suitable for use and neither is specifically required to be present.
Regarding claim 1 and 6: Terrisse teaches the composition to comprise a fatty phase which can comprise silicone or hydrocarbon oils, reading on oil phase of instant claim 1.  The fatty phase is taught to be present in amounts ranging from 0.1-20%, which overlaps with the claimed “at least 1%” and “at least 5%” (pg. 11 and 13).  The composition also comprises an aqueous phase having water in amounts of 50-95% (Pg. 10).
Regarding the presence of a UV screening agent, Terrisse teaches that the composition can comprise any additive normally used in the field of cosmetics, such as UV protective agents (Pg. 14), therefore it would have been prima facie obvious to add a UV protective agents into the cosmetic with a reasonable expectation of success as these are specifically contemplated to be suitable for use and would yield no more than one would expect from such as arrangement.
It is noted that the “additives” in instant claim 1 are optional and need not be present in the art.
While Terrisse teaches that the composition can have both water and oil phases, Terrisse does not teach the composition to be an O/W emulsion.
Tournilhac discusses cosmetic compositions and teaches that the composition can be formulated as an O/W or W/O emulsion and it can contain a surfactant or mixture of surfactants, especially a surfactants whose HLB value allows the production of a W/O or O/W emulsion. Tournilhac goes on to discuss examples of surfactants which can be used to obtain a W/O emulsion and those which can be used to obtain a O/W emulsion [0072-0074].
In view of these teachings it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the cosmetic of Terrisse to be an O/W emulsion using a surfactant or mixture of surfactants having the proper HLB value, as the use of emulsion is well known in the cosmetic arts and the selection between W/O and O/W is simply a matter of design choice and a skilled artisan would know which surfactants would allow for the production of an O/W emulsion, furthermore, its prima facie obvious to combine prior art elements according to known methods to yield predictable results.  One of skill in the art would have a reasonable expectation of success as both Terrisse and Tournilhac teaches cosmetic compositions the formation of an O/W emulsion would be expected to yield no more than one would expect from such as arrangement.

Claims 1-2, 4-6, 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Terrisse (WO 2015/067785, pub. date: 5/14/2015) and Tournilhac (US 2003/0039671), as applied to claims 1-2, 4-6, 21 and 25 above, and further in view of Yoneda (US 2008/0311234), as evidenced by PubChem (Arginine and Spiculisporic Acid).
As discussed above, the prior art reference make obvious the limitations of claims 1-2, 4-6, 21 and 25, however they do not teach the UV Protective agent to be ethylhexyl methoxycinnamate as elected.
Yoneda discloses O/W emulsified cosmetic compositions (Abs).  Yoneda teaches 2-ethylhexyl para-methoxycinnmate to be a suitable UV ray absorbers [0047].  Yoneda also teaches the inclusion of natural surfactants such as spiculisporic acid [0046].
In view of these teachings it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teaches 2-ethylhexyl para-methoxycinnmate as the UV protective agent in the composition of Terrisse as Yoneda teaches this to be known UV absorber for use in cosmetics and its prima faice obvious to purpose the known options within the technical grasp of the skilled artisan to achieve the predicable result of formulating a cosmetic with a UV absorber.  One of skill in the art would have a reasonable expectation of success as both Terrisse teach cosmetic composition which can comprise UV protective agents and spiculisporic acid.
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613